—

~ fo) uo r= W i)

Oo @

10
11

13
14
15
16
17
18
19

NO
kK

NO
i)

No
W

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

MICHAEL V. MCROYAL, Case No. CV 20-2876-JPR

Plaintiff,
JUDGMENT
v.

ANDREW SAUL, Commissioner
of Social Security,

Defendant.

 

For the reasons set forth in the accompanying Memorandum
Decision and Order, it is hereby ADJUDGED THAT (1) Plaintiff’s
request for an order reversing or remanding the case for further
proceedings is DENIED; (2) the Commissioner’s request for an order
affirming his final decision is GRANTED; and (3) judgment is

entered in the Commissioner’s favor.

DATED: June 24, 2021

 

 

een Plate ROSENBLUTH
MAGISTRATE JUDGE

 
